Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication section” and “control section” in claims 1-13 and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the frame that includes schedule information of the own station and is included in a destination address…”  It is unclear how a frame may be included in a destination address.  It appears that the claim is directed to recite that “the frame includes a destination address”.  For the purpose of examination, the claim is understood as “wherein the frame that includes schedule information of the own station 
 Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recites the limitation "the own station" line 8 of claim 1, of which claims 2-13 depend on, line 4 of claim 14, and  line 8 of claim 15, of which claims 16-20 depend on .  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what is meant by the term “the own station”.  For the purpose of examination under prior arts, the term is understood as the claimed apparatus in each claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalhan (US 2015/0282206).
	Kalhan discloses the following features.


	Regarding claim 2, wherein the scheduled communication includes multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).

	Regarding claim 3, wherein the schedule information includes information relating to a transmission schedule of a frame for inducing multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).

	Regarding claim 4, wherein the schedule information includes information relating to a resource, information of a transmission permission terminal, a transmission permission traffic or a communication parameter to be used in multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).

	Regarding claim 5, wherein the schedule information of a different base station is received from at least one of a wireless terminal connected to the own station, the different base station or a wireless terminal connected to the different based station (see Fig. 2, wherein the RSUE 202, which transmits the resource information 208 to the SSA base station 210, is connected to both the LSA base station 206 and the SSA base station 210).
	
Regarding claim 8, wherein the control section controls so as to perform, with a wireless terminal connected to the own station, the different base station or a wireless terminal not connected to the own station, a sequence for confirming whether or not the wireless connected to the own station, the different base station or the wireless terminal 

Regarding claim 9, wherein the control section controls scheduled communication of the own station based on received schedule information of a different base station (see step 1110 in Fig. 11 and see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019]).

Regarding claim 10, wherein the control section determines, based on received schedule information of a different base station, a transmission schedule of a frame for inducing multi-user communication of an uplink, and a resource, information of a transmission permission terminal, a transmission permission traffic and a communication parameter to be used in the multi-user communication of an uplink (see paragraph [0071] and step 110 of Fig. 11, wherein the SSA Base station schedules the resources for the SUEs, wherein the scheduled transmission is considered as transmission permission traffic, and the SUE scheduled for the transmission is consider as a transmission permission terminal).

Regarding claim 12, wherein the control section controls so as to receive schedule information of a different base station after a transmission request for 

Regarding claim 14, a communication method in a communication apparatus that operates as a base station (see SSA base station 210 in Fig. 2), the communication method comprising: a step of transmitting a frame that includes schedule information relating to scheduled communication of the own station and is received by a different wireless terminal (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11); and a step of receiving schedule information  relating to scheduled information of a different base station (see Fig. 2 and paragraph [0019], wherein the base station 210 receives schedule information of the base station 206 from wireless UE 202).

	Regarding claim 15, a communication apparatus, comprising: a communication section configured to transmit and receive a wireless signal; and a control section configured to control operation as a wireless terminal subordinate of a first base station (see UE 800 including receiver/transmitter/processor in Fig. 8); wherein the control section controls a reception of a frame including schedule information related to scheduled communication from a second base station to which the own station is not connected and transmission of the scheduled information of the second base station to 

	Regarding claim 16, wherein the control section controls so as to perform, with the first base station and a second base station, a sequence for confirming whether or not the first base station and the second base station are ready for transmission and reception of the frame including schedule information (see step 1002 in Fig. 10, wherein the UE transmits a measurement report indicating that it is ready to receive the scheduling information In steps 1004-1006 and provide information the base station needs for scheduling resources).

Regarding claim 17, wherein the control section controls so as to transmit the schedule information of the second base station using a frame that has a configuration and contents partly or fully same as those of a different wireless terminal connected to the first base station (see “Also, for the example, the request for resources includes an indication that the request is for LSA resource information. In this way, the SSA base station may selectively deny requests where, for example, the LSA resource information has already been received from another RSUE. In some implementations, the RSUE may only provide an indication that LSA resource information is available and the SSA base station assigns uplink resources for transmission of the information and instructs the RSUE to transmit the information if desired. Other techniques for managing the transmission of the LSA resource 

Regarding claim 18, wherein the control section controls so as to transmit, after information relating to holding of schedule information of the second base station is transmitted to the first base station, schedule information of the second base station held by the own station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for transmission of the resource information 208 is considered as information relating to holding of schedule information).

Regarding claim 19, wherein the control section controls so as to transmit, after information relating to holding of schedule information of the second base station is received from the first base station, the schedule information of the second base station held by the own station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for 

Regarding claim 20, wherein the control section controls so as to transmit, after information relating to a transmission request for schedule information of the second base station is received from the first base station, the schedule information of the second base station held by the own station to the first base station (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan.
	Kalhan discloses the features as shown above.
	Kalhan also disclose the following features.
	Regarding claim 6, wherein the frame that includes schedule information of the own station is received by a wireless terminal connected to the own station, a different base station and a wireless terminal connected to the different base station is transmitted (see step 1114 in Fig. 11, wherein the schedule information is transmitted to the SUEs and see Fig. 4, wherein the SUE 210 may be connected to the SSA base station 202, the LSA base station 206 and LUE 214).
	Kalhan does not explicitly disclose the following features: regarding claim 6, wherein the frame is included in a destination address.
	However, as shown above, Kalhan does disclose that the frame is sent to the SUE 210 and it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to include the destination address in the frame destined to its destination in order to send the frame to its desired destination.

Kalhan does not explicitly disclose the following features: regarding claim 11, wherein the control section controls so as to receive schedule information of a different base station after the frame including schedule information of the own station is transmitted.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.


Claim 7 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan as applied to claim 1 above, and further in view of Wang (US 2016/0135199).
	Kalhan discloses the features as shown above.
	Kalhan does not disclose the following features: regarding claim 7, wherein the frame that includes schedule information of the own station is transmitted simultaneously with a beacon frame or as part of the beacon frame; regarding claim 13, wherein the control section controls transmission of information indicative of a corresponding relationship of a plurality of identifiers of wireless terminals connected to the own station.
	Wang discloses the following features.

Regarding claim 13, wherein the control section controls transmission of information indicative of a corresponding relationship of a plurality of identifiers of wireless terminals connected to the own station (see Group ID in Fig. 6 and paragraph [0083], which identifies a plurality of STAs that are scheduled to access the channel).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Wang, in order to provide a schedule and channel assignment for the STAs so that the STAs may conduct UL and DL transmission with the access point/base station (see paragraph [0097] of Wang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473